Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The title of the invention is generic and not descriptive of the invention.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	

Claims 1-8, 10-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waller, EP 2211540 (hereinafter “Waller”). Waller reference was provided by the Applicant in the IDS of 01/31/2020.



Regarding claim 1, Waller discloses a reception apparatus (Fig. 1, element 8, as further detailed in Figs. 2, and 3), comprising:
receiver circuitry configured to receive a first stream that includes a first broadcast service (¶ [38]), time information (¶ [58]), and channel information (¶ [43]; further see ¶¶ [47]-[51]), the first broadcast service provides a first program that is a simulcast of a second program provided by a second broadcast service (¶¶ [38], [49]), the second broadcast service being included in a second stream (¶¶ [38], [49]); and
processing circuitry configured to decode for display one of the first broadcast service provided by the first stream or a second broadcast service provided by the second stream according to a time indicated by the time information included in the first stream (¶¶ [55]-[59]).
Regarding claim 2, Waller discloses:
wherein the time information includes an end time of the first program provided by the first broadcast service (¶ [58]),
the channel information includes a channel number of the second broadcast service (¶ [49]-[51]), and
the processing circuitry is configured to decode for display one of a third program that is provided by the first broadcast service after the first program or a fourth program that is provided by the second broadcast service according to the time indicated by the time information included in the first stream (¶¶ [8], [43]; Note: in the absence of any particular manner of selecting a follow on program, 3rd, 4th, etc., the remote control provides the user with the ability of channel selection as in ¶ [43]).
Regarding claim 3, Waller discloses wherein the first broadcast service provides programs from a plurality of broadcasters in a first frequency band, and the second broadcast service provides programs from one of the plurality of broadcasters in a second frequency band (¶¶ [36]-[37], [42], [43]).
Regarding claim 4, Waller discloses:
wherein the plurality of broadcasters includes a first broadcaster and a second broadcaster (¶¶ [36], [42]),
the first program is from the first broadcaster, the second program is from the first broadcaster (¶¶ [36]-[38]), and
the third program is from the second broadcaster (¶¶ [36]-[38]).
Regarding claim 5, Waller discloses:
wherein the time information further includes a start time of a fifth program provided by the first broadcast service, the fifth program is from the first broadcaster and provided by the first broadcast service after the third program (¶¶ [8], [43]), and
the processing circuitry is configured to decode the fifth program according to the start time of the fifth program which is indicated by the time information, after the processing circuitry decodes for display the fourth program according to the end time of the first program which is indicated by the time information (¶¶ [55]-[58]; See rejection of claim 2. Furthermore, a user is able to select a plurality of programs from a program guide in any order desired).
Regarding claim 6, Waller discloses wherein the processing circuitry is configured to output for display a message indicating that program switching is to be performed, immediately before or immediately after the end time of the first program or immediately before or immediately after the start time of the fifth program (¶¶ [58]-[63]).
Regarding claim 7, Waller discloses wherein the processing circuitry is configured to set one of a plurality of modes in accordance with a user selection (channel/ program selected in first format, 2nd format per ¶ [61]), the plurality of modes including a first mode in which the third program is decoded for display after the first program and the programs provided by the first broadcast service from the plurality of broadcasters are decoded for display, and a second mode in which switching from decoding for display of the first program to decoding for display of the fourth program is performed and the programs provided by the second broadcast service from the one of the plurality of broadcasters are continuously decoded for display (¶¶ [61], [65]).
Regarding claim 8, Waller discloses:
wherein the first broadcast service is provided according to a first broadcast standard (¶¶ [14], [17], [36]-[37], [47]-[51]), and
the second broadcast service is provided according to a second broadcast standard that is different from the first broadcast standard (¶¶ [14], [17], [36]-[37], [47]-[51]).
The method of claim 10 recites similar features as those of the reception apparatus of claim 1, effectuating the same, therefore, rejected by the same analysis.

The transmission apparatus of claims 11-16 recite similar feature as those of the reception apparatus of claims 1, 3-5, and 8. therefore, rejected by the same analysis.
The transmission method of claim 18 recite similar features as the reception method of claim 10, and transmission apparatus of claim 11, effectuating the same, therefore, rejected by the same analysis.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Waller, in view of Lee et al., USPGPUB 2017/0055025 (hereinafter “Lee”).

Regarding claim 9, Waller discloses wherein the time information and the channel information are included in simulcast information, the simulcast information being provided by utilizing an Event Stream element (¶¶ 13]-[22], [49]-[58]) provided by a descriptor describing the simulcast information.

Waller is not explicit that such streams are Event Stream element of a media presentation description (MPD), provided by utilizing an Event Message Box defined by MPEG dynamic adaptive streaming over HTTP (DASH).

However, Lee discloses a method, computer program code, and system for broadcasting stream event signaling information where  such streams are Event Stream element of a media presentation description (MPD) (Figs. 27, 55, 90, 91 and , provided by utilizing an Event Message Box defined by MPEG dynamic adaptive streaming over HTTP (DASH) (¶ [484]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Waller with Lee’s teachings in order to utilize and adhere to well-known and widely understood industry standards.

Claim 17 recites similar features as those of claim 9, therefore, rejected the same.


Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Applicants are required under 37 CFR § 1.111 (c) to consider these references fully when responding to this actions.

Giladi, USPGPUB 2014/0059180 – See ¶¶ [22]-[28]
OH et al., USPGPUB 2017/0034588 – See ¶¶ [488], [594]



Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Marandi whose telephone number is (571)270-1843.  The examiner can normally be reached on 8:00 AM- 5:00 PM M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Marandi/
Primary Examiner, Art Unit 2421